Citation Nr: 1103562	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-23 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (claimed as "depression"), as 
secondary to a low back disability.

2.  Entitlement to service connection for an acquired psychiatric 
disorder (claimed as "depression"), as secondary to a low back 
disability.

3.  Entitlement to service connection for migraines, as secondary 
to a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to August 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs Regional Office in Waco, Texas.  The Veteran 
now resides in Utah.

In March 2010, the Veteran testified before the undersigned in a 
videoconference Board hearing, a transcript of which is included 
in the claims file.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for 
depression as secondary to a low back strain with degenerative 
disc disease and radiculopathy in March 2000.  Following proper 
notification the following month, an appeal of the denial of 
service connection was not received within one year.  

2.  Evidence of record received since the March 2000 decision 
that pertains to the Veteran's claim for an acquired psychiatric 
disorder is new and material.

3.  Resolving reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran's acquired psychiatric disorder is 
proximately due to service-connected disability.

4.  Resolving reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran's headache disorder is proximately due to 
service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for an acquired psychiatric disorder has been 
submitted and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

2.  Service connection for an acquired psychiatric disorder as 
secondary to low back disability is established.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010). 

3.  Service connection for migraines as secondary to low back 
disability is established.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and material evidence

The RO denied the Veteran's claim for entitlement to service 
connection for depression, to include as secondary to low back 
strain with degenerative disc disease of L4-L5 and L5-S1 with 
radiculopathy, in a March 2000 rating decision.  An RO letter the 
following month gave the Veteran notice of this denial and her 
appellate rights, but she did not perfect an appeal to this 
decision.  Therefore, the rating decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

The Veteran filed her petition to reopen the service connection 
claim for an acquired psychiatric disorder in May 2006.  For 
claims filed on or after August 29, 2001, "new" evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  

Importantly, for the purpose of establishing whether new and 
material evidence has been received, the credibility of the 
evidence, but not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 185 
(1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), 
and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case will 
be allowed, just that the case will be reopened and new evidence 
considered in the context of all other evidence for a new 
determination of the issues.  Smith v. Derwinski, 1 Vet. App. 
178, 179-80 (1991).

Evidence of record since the RO's March 2000 decision includes 
VA, Tricare and private treatment records indicating treatment 
for depression, medical opinion letters, and lay statements.

Under the requirements stated above for reopening claims, the 
medical records and opinion letters regarding depression are 
considered new and, arguably, material evidence (this evidence 
will be addressed below).  In this respect, the Veteran has 
submitted previously unconsidered medical opinions opining that 
her depression is caused or aggravated by service-connected 
disability.  The claim for service connection for an acquired 
psychiatric disorder is therefore reopened.

The Board has considered whether adjudicating this claim on a de 
novo basis at this time would prejudice the appellant.  As 
addressed below, the Board is granting both claims in full.  As 
such, no prejudice accrues to the Veteran in deciding the claims 
at this time.


2.  Service connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service 
connection requires competent evidence showing: (1) the existence 
of a present disability; (2) in- service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Except as provided in 38 C.F.R. § 3.310(c), pertaining to 
secondary service connection for ischemic heart disease or other 
cardiovascular disease based on the effects of tobacco products, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a) (as in effect 
before and after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA will 
not concede that a non-service-connected disease or injury was 
aggravated by a service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310 (b), added 
effective October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 
2006).

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony is permissible in the form of opinions or 
inferences when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

      A.  An acquired psychiatric disorder

The Veteran contends that she suffers from an acquired 
psychiatric disorder secondary to her low back disability.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence includes VA, Army and 
private treatment records indicating ongoing mental health 
treatment in the form of individual therapy and medications.  She 
has been consistently diagnosed with depression since November 
1998.  Therefore, the Veteran indeed shows a current disability.  

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a disability 
which is proximately due to or the result of a service-connected 
disease or injury may be service-connected.  38 C.F.R. 
§ 3.310(a).  The Veteran is service connected for low back strain 
with degenerative disc disease at L4-L5 and L5-S1 with 
radiculopathy, at 40 percent disabling effective July 8, 1993.  
The Veteran is therefore eligible to claim service connection for 
any disability that is proximately due to or the result of the 
low back disability.

The third requirement for establishing service connection is 
medical evidence that the claimed disability is proximately due 
to or the result of service or a service-connected disability.  

The post-service medical records include documentation of ongoing 
individual mental health therapy.  The diagnosis is consistently 
depression, with the medication Bupropion for treatment.  
However, there is absolutely no reference to the low back 
disability in any of the mental health records.  Indeed, the 
mental health records are silent regarding any possible 
connection between any acquired psychiatric disorder and the low 
back disability, or indeed any physical ailment.  There is simply 
no indication whatsoever that the Veteran's acquired psychiatric 
disorder stems from any physical problems, to include the 
service-connected disability.

The Veteran has submitted two medical opinion letters in support 
of this claim.  The first was submitted by Dr. "O." of Darnall 
Army Medical Center in May 2007 and states, "I deal with 
patients with chronic pain of various etiologies on a daily 
basis.  It is my experience that the pain itself, including the 
pain experienced with severe and frequent migraine headaches, 
frequently results in depression.  In some cases, this depression 
can be severe.  This depression exists independently of other 
clinical causes and is directly attributable to the pain itself.  
This phenomenon is well described in the medical literature.  The 
depression varies with the severity and the frequency of the 
pain."

The Veteran also submitted a March 2010 opinion letter from 
physical therapist "W.M." of Meier & Marsh Professional 
Therapies.  The letter notes that the provider evaluated and 
treated the Veteran in December 2009, at which time she 
complained of mechanical back, neck, and interscapular pain.  
W.M. stated, "It is my professional opinion and experience that 
it is possible for headaches and depression to result from 
painful spinal conditions."

In June 2010, the Board referred this claim for a specialist's 
medical opinion, noting the Veteran's history, medical opinions 
of record on this matter, and the various medical treatise 
articles she submitted in support of her claim.  The Board 
requested clarification of the current diagnosis or diagnoses of 
the Veteran's acquired psychiatric disorders and an opinion as to 
whether it is at least as likely as not that any currently 
diagnosed acquired psychiatric disorders are caused or aggravated 
by the service-connected back disability.

In August 2010, a Director of the Pain Clinic at the Cincinnati, 
Ohio VAMC, issued an opinion on this claim.  This physician gave 
a diagnosis of depressive disorder, not otherwise specified; a 
rule-out diagnosis of major depression v/s dysthymic disorder; 
and v/s adjustment disorder; and opined that "it is not as 
likely as not that [the Veteran's] acquired psychiatric disorder 
(depression) is caused by service-connected degenerative discs at 
L4-5, L5-S1 with radiculopathy."  This physician explained that 
any biological stress like chronic pain, insomnia, and/or any 
psychosocial stress can aggravate the Veteran's currently 
acquired psychiatric disorder; that depressive symptoms and 
disabling low back pain are widespread; and that depressive 
symptoms predict disabling low back pain and vice versa.  It was 
noted that an association between chronic pain and depression has 
been recognized for a long time, yet the exact nature of this 
association remains unclear; depression and chronic back pain 
often co-occur but "it is hard to link them causatively as there 
is no research to support a direct link."  This physician found 
that the March 2010 physical therapist's opinion was not 
supported by facts, as the current literature does not show any 
direct proven association between chronic back pain and 
depression, noting that any grief, loss or stress can cause an 
adjustment reaction and aggravate depression symptoms.  This 
physician also noted that it is hard to connect depression and 
the Veteran's back pain as she had other stressors as well, and 
developed depression and headache many years after the back 
injury.  Overall, this physician stated, "It is hard to opine 
that her depression is directly due to her chronic back 
condition."

The Board has given careful consideration to the Veteran's 
testimony as well as the opinions for and against the claims.  It 
appears that all examiners in this case, including the VHA 
examiner, accept a medical principle that chronic pain could 
aggravate the currently acquired psychiatric disorder.  In fact, 
the DSM-IV specifically recognizes that mood disorders may be 
attributable to a general medical condition.  

Unfortunately, none of the opinions in this case persuasively 
establish one way or the other whether the Veteran's acquired 
psychiatric disorder is caused or aggravated by the service-
connected lumbar spine disability.  In particular, the VHA 
opinion failed to adequately address the aggravation question and 
found no "direct proven association" between the acquired 
psychiatric disorder and the service-connected back disability.  
However, the Veteran need only establish a causal relationship by 
placing the evidence for and against in equipoise.  

The Board, in reviewing the record in its entirety, finds that 
the lay and medical evidence for and against the claim of service 
connection for an acquired psychiatric disorder as proximately 
due to service-connected disability is in equipoise.  Resolving 
reasonable doubt in favor of the Veteran, the Board finds that 
the Veteran's acquired psychiatric disorder is proximately due to 
service-connected disability.  The claim, therefore, is granted.

B.  Migraines

The Veteran also contends that she suffers from migraine 
headaches secondary to her low back disability.

The first requirement for any service connection claim is the 
existence of a current disability.  The VA and private treatment 
records indicate that the Veteran has been treated for recurring 
headaches and migraines.  Based on the above, the evidence indeed 
shows a current disability.

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a disability 
which is proximately due to or the result of a service-connected 
disease or injury may be service-connected.  38 C.F.R. 
§ 3.310(a).  As stated above, the Veteran is service connected 
for low back strain with degenerative disc disease and 
radiculopathy at 40 percent disabling, effective July 8, 1993.  
The Veteran is therefore eligible to claim service connection for 
any disability that is proximately due to or the result of the 
low back disability.

The third requirement for establishing service connection is 
medical evidence that the claimed disability is proximately due 
to or the result of service or a service-connected disability.  

To fulfill the burden of proof for service connection, the 
evidence must demonstrate that the current disability was at 
least as likely as not caused by, or a result of, service or a 
service-connected disability.  

The post-service medical records include documentation of 
treatment for headaches and migraines.  However, there is 
absolutely no reference to the low back disability in any of 
these records.  There is simply no indication whatsoever that the 
Veteran's migraines stem from the service-connected low back 
disability.

The Veteran submitted two medical opinion letters, cited above, 
in support of this claim.  Dr. O.'s May 2007 letter noted that 
chronic pain, "including the pain experienced with severe and 
frequent migraine headaches, frequently results in depression."  
The March 2010 letter from physical therapist W.M. cites 
evaluation and treatment of the Veteran in December 2009 for 
mechanical back, neck, and interscapular pain.  W.M. stated, "It 
is my professional opinion and experience that it is possible for 
headaches and depression to result from painful spinal 
conditions."  

The Veteran was afforded a VA medical examination in May 2007.  
She reported migraines since 1996, currently occurring twice a 
month.  The migraines were reported to be located in differing 
parts of the head and were described as throbbing and associated 
with nausea and light and noise sensitivity.  The pain was 
described as incapacitating and lasting for 2 to 3 days.  The 
Veteran cited no precipitating factors.  Atenolol and Excedrin 
provided some relief.  The VA examiner opined that the Veteran's 
migraine headaches are less likely than not secondary to service-
connected low back strain with degenerative disc disease and 
radiculopathy.  The examiner's rationale was that the current 
medical literature does not show any evidence for the 
association.

In June 2010, the Board referred this claim for a specialist's 
medical opinion, noting the Veteran's history, medical opinions 
of record on this matter, and the various medical treatise 
articles she submitted in support of her claim.  The Board 
requested clarification of the current diagnosis or diagnoses of 
the Veteran's headache disorders and an opinion as to whether it 
is at least as likely as not that any currently diagnosed 
headache disorder is caused or aggravated by the service-
connected back disability.

In August 2010, the Director of the Pain Clinic at the 
Cincinnati, Ohio VAMC, issued an opinion on this claim.  
Regarding the diagnosis of migraine headaches, this physician 
opined that it is less likely than not that the Veteran's 
headache disorder is caused by her service-connected degenerative 
discs at L4-5, L5-S1 with radiculopathy, noting that "there is 
no research to support a direct link between chronic low back 
pain and migraines".  This physician also noted the Veteran's 
family history of migraines, then stated that the March 2010 
physical therapist's opinion is not supported by facts, as the 
current literature does not show any association between chronic 
DJD of the spine and headaches.  This physician further stated 
that chronic pain is a complicated issue that needs to be treated 
comprehensively, adding that cognitive-behavioral therapy helps 
tension headaches, and chronic pain is helped by relaxation as 
well as cognitive-behavioral therapy.  It was noted that with 
chronic pain, the disability may become increasingly associated 
with emotional distress, depression, failed treatment, and the 
adoption of a sick role, all of which is resistant to traditional 
medical management, which is the reason why "pain rehab is 
recommended the world over."

Again, the Board finds that none of the opinions in this case 
persuasively establish one way or the other whether the Veteran's 
migraine headache disorder is caused or aggravated by the 
service-connected lumbar spine disability.  It appears that most 
examiners in this case accept a premise that chronic pain may 
cause or aggravate a headache disorder.  The VHA opinion failed 
to adequately address the aggravation question and found no 
"direct proven association" between the migraine headaches and 
the service-connected back disability.  However, the Veteran need 
only establish a causal relationship by placing the evidence for 
and against in equipoise.  

The Board, in reviewing the record in its entirety, finds that 
the lay and medical evidence for and against the claim of service 
connection for migraine headaches as proximately due to service-
connected disability is in equipoise.  Resolving reasonable doubt 
in favor of the Veteran, the Board finds that the Veteran's 
migraine headache disorder is proximately due to service-
connected disability.  The claim, therefore, is granted.

Duties to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify or 
the duty to assist, such error was harmless and will not be 
further discussed.




ORDER

New and material evidence has been received to reopen the claim 
of service connection for an acquired psychiatric disorder, 
therefore the claim is reopened.

Service connection for an acquired psychiatric disorder is 
granted.

Service connection for migraine headaches is granted.



____________________________________________
T. MAINELLI, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


